Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-4, 26-41 are subject to examination.  
Claims 5-25 are cancelled.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claim 31, Applicant’s clarification in the specification is acknowledged: 
[00140] A computer readable storage medium, as used herein, is
not to be construed as being transitory signals per se, such as radio waves or other freely
propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or
other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical
signals transmitted through a wire.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 26, 31, 36, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Securus Technologies Inc., 10,417,846 in view of Contenti et al., 2018/0375665 and Official Notice.
Referring to claim(s) 1, 26, 31, 36, Smith-Securus discloses a system comprising:
a processor; and  a computer-readable storage medium storing program instructions, wherein the processor is configured to execute the program instructions to cause the processor to perform a method comprising: a system / a computer implemented method / a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: a credential server (col., 4, lines 41-54) storing a plurality of Personal-Public (PP) Service Set Identifier (SSID) profiles configured according to registration information provided from a plurality of personal computing device (col., 10, line 54 – col., 11, line 7, figure 1); and

    PNG
    media_image1.png
    537
    762
    media_image1.png
    Greyscale

a Wireless Access Point (WAP) communicatively coupled to the credential server (figure 1) and configured to implement a PP SSID connection by using one of the PP SSID profiles (col., 10, line 54 – col., 11, line 7) to create a single-device, single-use, password-protected, unadvertised (col., 9, lines 10-24), connection between the associated personal computing device and an Internet (col., 5, lines 30-50). Smith-Securus does not specifically mention about, which is well-known in the art, which Contenti discloses, an individualized PP SSID provisioning of the PP SID connection for an associated individual personal computing device of the plurality of personal computing devices, and each encrypted networking channel 
 ([0021] As the devices are manufactured and public/private key pairs are implemented for each device, the public keys are recorded by the manufacturer or one or more provisioning services. The record is subsequently utilized by different parties as an ownership record. For example, when a vendor purchases an arbitrary number of devices from the manufacturer, the public keys associated with the arbitrary number of devices are associated with the purchasing vendor within a device tracking database. In other words, a transaction is recorded in association with the public keys. [0026] FIG. 1 illustrates an example functional block diagram 100 for provisioning a device. The block diagram 100 includes a manufacturer 102, vendor 106, a customer 108 and provisioning services 110. The manufacturer 102 manufactures one or more smart device. Example smart devices include, without limitations, smart appliances. Such devices are configured to connect to one or more networks, such as an internet, intranet, local area network (LAN), wide area network (WAN), cellular network (e.g., 3G, 4G, LTE), one or more other devices, etc. for downloading software and firmware updates, downloading/uploading user data, customization, communications, etc. I
[0022] One or more provisioning services, which may be implemented by the manufacturer, vendor, or may be a stand-alone service that employs user information and the public keys associated with devices to provision the devices when the devices are purchased. For example, a vendor, such as an electronics store, implements or employs a provisioning service. The provisioning service manages or has access to customer account information. Furthermore, the user submits SSID/password information for the user's home LAN to the customer account. As such, when the user purchases a smart device at the vendor, the public device ID (public key) is associated to the user's account in an ownership record. In other words, a transaction involving the user and the device associated with the public key is recorded with the provisioning service.
[0023] The provisioning service prepares configuration payloads for the device based on the customer's account information. The configuration payloads may include the customer's SSID/password for the user's Wi-Fi, software/firmware updates, applications, user data, etc. The configuration payloads are encrypted using the purchased device's public key.
[0024] At the customer's residence, the customer has a router equipped with device provisioning technology. The router (or a connected device) provides wireless access to a constrained provisioning channel, which may be hidden. The device is equipped with provisioning channel information, such as the SSID for the constrained provisioning channel (e.g., a provisioning channel ID). When the device is powered on at the customer's residence (or place of employment), the device connects to the constrained provisioning channel using the provisioning channel SSID stored in the device. The constrained provisioning channel is configured to communicate with one or more provisioning services. The device communicates the device ID to the provisioning service via the provisioning channel. The provisioning service confirms ownership of the device using the public device ID and transmits the encrypted configuration payload to the device via the constrained provisioning channel. The device decrypts the configuration payload using the private key associated with the public device ID and configures the device based on configuration parameters within the payload. In some implementations, the initial configuration payload communicated via the provisioning channel includes Wi-Fi SSID/password information for the customer's LAN (also referred to as “Wi-Fi channel connection parameters”), the device adjusts one or more parameters on the device such that the device connects to customer's LAN channel. When the device is connected to the customer's LAN, it can download additional configuration payloads, user data, etc. [0040] When the smart scale 208 is powered on for the first time, the smart scale 208 is not configured to connect to the Wi-Fi channel 212 of the customer 206 because the Wi-Fi channel 212 is protected by a SSID/password combination. The smart scale 208 is preconfigured with a SSID or other channel identification for the provisioning channel 214. As such, when the smart scale 208 is powered on for the first time, the smart scale searches for the preloaded SSID for the provisioning channel 214. If the provisioning channel 214 is located by the smart scale 208, the smart scale 208 connects to the provisioning channel 214. The smart scale 208 then communicates the public key associated with the smart scale 208 to the provisioning service 202 via the provisioning channel 214. Because the provisioning service 202 has pre-prepared a configuration payload for the customer 206 based on the public key associated with the smart scale 208, the provisioning service 202 transmits the encrypted configuration payload to the smart scale 208. The configuration payload includes configuration information (e.g., SSID and password) to connect to the Wi-Fi channel 212, which is not constrained relative to the provisioning channel 214. As such, the smart scale 208 decrypts that configuration payload, configures one or more device parameters based on the configuration payload (e.g., Wi-Fi channel 212 configuration information), connects to the Wi-Fi channel 212, and then receives larger additional configuration payloads, which may include firmware updates, applications, user data, etc.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Smith-Securus to include these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide provisioning of a connection using SSID profile/configuration that is applicable for a particular device. The channel would be available for use for the first time the device is powered on / used by a user to connect to a network including Internet. Once a connection is made to the network further communications would no longer use the temporary/single use channel. As well-known in the art the encryption would enable utilizing a cryptographic protocol designed to provide communications security over a computer network (please refer to above paragraphs. As seen in the above paragraphs Contenti not only teaches the relied upon limitation, but also discloses most of the overlapped limitations that are disclosed by Smith-Securus).
Smith-Securus and Contenti do not specifically mention about, the PP SSID connection being customized. Official Notice is taken that these limitations are well-known in the art.
Soave 20180035248 personal ssid network connection is customized for a user and a single user device, with internet(public), add figure, para 33, 34, 36,

    PNG
    media_image2.png
    659
    484
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    673
    456
    media_image3.png
    Greyscale
 
Cohen et al., 20180234848, discloses these well-known limitations, para 6, claims 2-4.
GUPTA et al., WO 2018118150 A1, discloses these well-known limitations, para 88, 102, 117

HOSODA JP 2017188951 A, discloses these well-known limitations, page 7, last paragraph – third paragraph, page 8.
SUZUKI et al., JP 2020137004 A, discloses these well-known limitations, fourth last paragraph, page 14, third last paragraph, page 14.
JP 6853742 B2, discloses these well-known limitations, third last paragraph, page 9.
BRADISH 20190014532, discloses these well-known limitations, abstract/NOVELTY. 
Gillum et al., 20190287377, discloses these well-known limitations, para 70
KITAGAWA  et al., JP 2020098456 A, discloses these well-known limitations, first paragraph, page 12.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Smith-Securus to include these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide a customized connection using SSID that is applicable for a particular user/device(individual/personal). Based on the need of an individual user/device,  a ssid specific to / dedicated to / user/device specific ssid would ensure that no one else would utilize the connection associated with ssid. The customization of the connection would enable connection available to the user at the locations were the user would utilize the ssid for secure connection, Soave, para 33, 34, 36.
Claim(s) 2, 3, 27, 28, 32, 33, 37, 38, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Securus in view of Contenti, Official Notice, and 2016/0295546 Yumura et al.
Referring to claim(s) 2, 27, 32, 37, Smith-Securus, Contenti do not specifically mention about, which is well-known in the art, which Yumura discloses wherein each of the SSID profiles is associated with an expiration, and wherein SSID connection is configured to be terminated according to the expiration (para 76, 80). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Smith-Securus to include these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide communications with another device based on the profile of SSID. An expiration of the profile would ensure that the SSID profile no longer exist after the usage of the SSID profile. This would provide security regarding communication with the other device, para 76, 80.

Referring to claim(s) 3, 28, 33, 38, Yumura discloses wherein the expiration is selected from a group consisting of: a time, an amount of usage, and a type of usage (para 76, 80).

Claim(s) 4, 29, 34, 39, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Securus in view of Contenti, Yumura, Official Notice, and Sigel et al., 2017/0034215.
Referring to claim(s) 4, 29, 34, 39, Smith-Securus, Contenti and Yumura do not specifically mention about, which is well-known in the art, which Sigel discloses wherein the expiration is based on a location of the personal computing device and a geofence defined in each of the SSID profiles, and wherein SSID connection is terminated when the personal computing device is outside of the geofence (para 59, 60). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Smith-Securus to include these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide communications with another device based on the profile of SSID. An expiration of the profile would ensure that the SSID profile no longer exist after the location of the device is no longer in the specified geofence. This would provide security of the device regarding the profile based on geofence, para 59, 60.

Claim(s) 30, 35, 40, 41, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Securus in view of Contenti, Yumura Official Notice, and Deluca et al., 2018/0310123.
Referring to claim(s) 30, 35, 40, 41, Smith-Securus discloses Personal-Public (PP) SSID profiles as rejected in claim 1 (col., 10, line 54 – col., 11, line 7, figure 1). Smith-Securus, Contenti do not specifically mention about, which is well-known in the art, which Yumura discloses wherein each of the SSID profiles is associated with an expiration, and wherein SSID connection is configured to be terminated according to the expiration (para 76, 80). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Smith-Securus to include these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide communications with another device based on the profile of SSID. An expiration of the profile would ensure that the SSID profile no longer exist after the usage of the SSID profile. This would provide security regarding communication with the other device, para 76, 80. Smith-Securus, Yumura, Contenti do not mention about, which is well-known in the art, which Deluca discloses,   
wherein each of the configured profiles based on the registration information includes: receiving a location information and context information related to the associated personal computing device 
[0049] At block 1310, computer devices 130A-130Z can send location data for receipt by manager system 110 at block 1101. The sending of location information at block 1301 can refer to the sending of location information of all of computer devices of all registered users of manager system 110. Location data can be provided e.g. by GPS location data or a wireless network location services generated location data e.g. cellular service based or IEEE 802.11 based location data where network service location data is provided by network provided locating services, location data can be sent to the various computer devices of the network, which location data which can be sent by computer devices 130A-130Z as indicated by block 1301. In another embodiment, depicted in FIG. 6, network devices other than computer devices 130A-130Z, can send location data specifying the locations of computer devices 130A-130Z to manager system 110 for receipt by manager system 110 at receive block 1101. On receipt of location data at block 1101, manager system 110 at block 1102 can send location data for storage into data repository 112 at block 1121. Manager system 110 can compare location data for users in reference to instantiated geofences that are active and for each geofence for which there is a record in area 2121, manager system 110 can store in time records area 2122 a history of time records for the geofence. Each time record in area time records area 2122 can specify all users and coordinate locations for all users within a specific geofence at a specific point in time. [0032] Data repository 112 can also include user behavior history area 2123 which can store data on the behavior history of each of a plurality of users e.g. user 001, user 002, and a plurality of additional users. User behavior history area 2123 can include shopping history area 2124, purchase history area 2125, and survey history area 2126. In shopping history area 2124 of behavior history area 2123, there can be stored a plurality of shopping history records. Each record specifying a prior shopping history activity of the user, e.g., web browsing history of the user can be stored in shopping history area. In area 2125, there can be stored records of purchase histories records of purchases by the user. Each record can specify information of a different purchase by the user. In survey history area 2126, there can be stored records of surveys completed by the user. Shopping history data stored in area 2124 can include a record of a customer's shopping behavior e.g. data on whether the customer tends to shop online or in retail venues and the amount of times associated with online or in-store shopping. For example, in shopping history area 2124 there can be stored data records indicating the average time which a customer maintains an online browsing session and/or data that indicates the average length of time that a customer remains in a retail venue after arrival at a retail venue, and data records indicating cost and types of product browsed either on-line or in venue, and data records indicating breaches of beacon zones 129 of a venue 122. 

performing machine learning based on the location information and the context
information to generate a predicted area of usage and a predicted time of usage associated with
the associated personal computing device,

[0044] Where “P” is the overall probability that a user within outer area geofence 402 and external to inner area geofence 408 will be prompted by a notification defining and specifying the activity for travelling to the location defined by inner area geofence 408. “F1-F4” are factors for predicting that a user will be prompted by a notification to travel to inner area geofence 408 from an area external to inner area geofence 408 and within outer area geofence 402. “W1-W4” are weights associated with the various factors “F1-F4.” In one embodiment “F1” can be the probability that a user is prompted by a notification to travel to inner area geofence 408 based on a motion pattern of the user, “F2” is a measure of the probability of the user travelling to inner area geofence 408 based on first behavior history data of the user, “F3” is a measure of the probability of the user being prompted by a notification to travel to inner area geofence 408 based on second behavior history data of the user, and “F4” is a measure of the probability of the user travelling to inner area geofence 408 from an area external to inner area geofence 408 and within outer area geofence 402 based on a third behavior history data of the user. Manager system 110 according to Equation 1 can combine the various factors, “F1-F4,” by applying weights to the factors and summing the weighted factors. During iterations of the performance of predicting using Equation 1 manager system 110 can vary the weights “W1-W4,” within predefined ranges and over time according to machine learning process 211, can examine results output by system 100 to adjust the weights “W1-W4.” Manager system 110 can determine a probability according to each factor that a targeted activity will result from a notification, e.g. expressed on a scale of 0.00 (zero probability) to 1.00 (100% probability) and can weight and sum the various factors. Manager system 110 can perform predicting at block 310 that a user will be prompted to perform a defined activity where an overall probability that the activity will be prompted exceeds a threshold, e.g. a predetermined threshold or a dynamic threshold.

associating a geofence with each of the profiles is based on the predicted area of usage, and
[0043] In one embodiment, such predicting can include predicting that a sending of a certain notification to a user within an area of a geofence 402 targeted to prompt a user to perform a defined targeted activity will successfully prompt the recipient user to perform the defined targeted activity. In one embodiment, the defined activity can be the activity to travel from an area within outer area geofence 402 and external to inner area geofence 408 to an area of inner area geofence 408 at the location of a retail venue 122. In one embodiment, the predicting can be based on a current pattern of motion of the user. For example, if the user is exhibiting the pattern of rushing through an area external to inner area geofence 408 and within outer area geofence 402, manager system 110 can determine that such user may not be susceptible to being swayed by a notification. Similarly if the user is currently moving directly toward inner area geofence 408, or is already within an area of inner area geofence 408 and the notification is a notification prompting movement to geofence 408 manager system 110 can also determine that the notification is not likely to influence the current action of a user. Filtering by predicting at block 310 in one embodiment can include predicting that a notification will alter the action that the user would have taken or will take if the user does not receive the notification. Manager system 110, performing filtering by predicting at block 310 can perform predicting based on a motion pattern and can also perform predicting based on a history of behavior of a user. For example, a notification for sending can have a certain characteristic e.g. a topic, manager system 110 in one embodiment, at block 310 can perform predicting that a user within the area of the inner area geofence 408 will perform a defined activity e.g. travelling to inner area geofence 408 based on a behavior history of the user matching the topic of the notification for sending. Manager system 110, for example, at block 310 can predict based on a behavior history of a user that a user will be swayed if prompted by a notification to travel to the area of inner area geofence 408. If the notification specifies a promotion related to “coffee” and the user's behavior history includes a threshold percentage of records related to coffee indicating that the user likes coffee and thus is likely to be swayed if prompted by the notification.

associating an expiration is based on the predicted time of usage
[0046] At block 340, manager system 110 can perform disabling the notification sending process based on disabling criteria being satisfied. In one embodiment, the disabling criteria being satisfied can be the criteria that a sufficient number of qualified users are now located within the area of inner area geofence 408 e.g. within venue 122 defined by border 124 (FIG. 1). A goal of notification sending in one embodiment can be attracting users into a retail venue, such as retail venue 122. That goal may be determined to be satisfied by the observation that the threshold number of users are now located within inner area geofence 408. For disabling the notification sending process at block 330, manager system 110 can deactivate the notification sending process in one embodiment which can encompass deactivating performing predicting at block 310. In another embodiment, disabling the notification sending process at block 340 can include manager system 110 restricting the sending notifications so that notifications are not sent to users, even users predicted to be prompted to perform a defined activity by a notification.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Smith-Securus to include these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide machine learning that can utilize the location and context information associated with the device. The predicted area and time would enable the device having the profile to receive service information.  The system would be able to perform predicting that a user/device will be prompted to perform a defined activity where an overall probability that the activity will be prompted exceeds a threshold, e.g. a predetermined threshold or a dynamic threshold, para 44.

Response to Arguments
Applicant's arguments filed 6/13/22, pages 8-16 have been fully considered but they are not persuasive.  Therefore, rejection of claims 1-4, 26-41 is maintained. 
Regarding applicant’s concerns for amended limitations of claims dated 6/13/22, the rejections are updated accordingly.
	Smith-Securus discloses a system comprising: a processor; and  a computer-readable storage medium storing program instructions, wherein the processor is configured to execute the program instructions to cause the processor to perform a method comprising: a system / a computer implemented method / a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: a credential server (col., 4, lines 41-54) storing a plurality of Personal-Public (PP) Service Set Identifier (SSID) profiles configured according to registration information provided from a plurality of personal computing device (col., 10, line 54 – col., 11, line 7, figure 1); and

    PNG
    media_image1.png
    537
    762
    media_image1.png
    Greyscale

a Wireless Access Point (WAP) communicatively coupled to the credential server (figure 1) and configured to implement a PP SSID connection by using one of the PP SSID profiles (col., 10, line 54 – col., 11, line 7) to create a single-device, single-use, password-protected, unadvertised (col., 9, lines 10-24), connection between the associated personal computing device and an Internet (col., 5, lines 30-50). Smith-Securus does not specifically mention about, which is well-known in the art, which Contenti discloses, an individualized PP SSID provisioning of the PP SID connection for an associated individual personal computing device of the plurality of personal computing devices, and each encrypted networking channel 
 ([0021] As the devices are manufactured and public/private key pairs are implemented for each device, the public keys are recorded by the manufacturer or one or more provisioning services. The record is subsequently utilized by different parties as an ownership record. For example, when a vendor purchases an arbitrary number of devices from the manufacturer, the public keys associated with the arbitrary number of devices are associated with the purchasing vendor within a device tracking database. In other words, a transaction is recorded in association with the public keys. [0026] FIG. 1 illustrates an example functional block diagram 100 for provisioning a device. The block diagram 100 includes a manufacturer 102, vendor 106, a customer 108 and provisioning services 110. The manufacturer 102 manufactures one or more smart device. Example smart devices include, without limitations, smart appliances. Such devices are configured to connect to one or more networks, such as an internet, intranet, local area network (LAN), wide area network (WAN), cellular network (e.g., 3G, 4G, LTE), one or more other devices, etc. for downloading software and firmware updates, downloading/uploading user data, customization, communications, etc. I
[0022] One or more provisioning services, which may be implemented by the manufacturer, vendor, or may be a stand-alone service that employs user information and the public keys associated with devices to provision the devices when the devices are purchased. For example, a vendor, such as an electronics store, implements or employs a provisioning service. The provisioning service manages or has access to customer account information. Furthermore, the user submits SSID/password information for the user's home LAN to the customer account. As such, when the user purchases a smart device at the vendor, the public device ID (public key) is associated to the user's account in an ownership record. In other words, a transaction involving the user and the device associated with the public key is recorded with the provisioning service.
[0023] The provisioning service prepares configuration payloads for the device based on the customer's account information. The configuration payloads may include the customer's SSID/password for the user's Wi-Fi, software/firmware updates, applications, user data, etc. The configuration payloads are encrypted using the purchased device's public key.
[0024] At the customer's residence, the customer has a router equipped with device provisioning technology. The router (or a connected device) provides wireless access to a constrained provisioning channel, which may be hidden. The device is equipped with provisioning channel information, such as the SSID for the constrained provisioning channel (e.g., a provisioning channel ID). When the device is powered on at the customer's residence (or place of employment), the device connects to the constrained provisioning channel using the provisioning channel SSID stored in the device. The constrained provisioning channel is configured to communicate with one or more provisioning services. The device communicates the device ID to the provisioning service via the provisioning channel. The provisioning service confirms ownership of the device using the public device ID and transmits the encrypted configuration payload to the device via the constrained provisioning channel. The device decrypts the configuration payload using the private key associated with the public device ID and configures the device based on configuration parameters within the payload. In some implementations, the initial configuration payload communicated via the provisioning channel includes Wi-Fi SSID/password information for the customer's LAN (also referred to as “Wi-Fi channel connection parameters”), the device adjusts one or more parameters on the device such that the device connects to customer's LAN channel. When the device is connected to the customer's LAN, it can download additional configuration payloads, user data, etc. [0040] When the smart scale 208 is powered on for the first time, the smart scale 208 is not configured to connect to the Wi-Fi channel 212 of the customer 206 because the Wi-Fi channel 212 is protected by a SSID/password combination. The smart scale 208 is preconfigured with a SSID or other channel identification for the provisioning channel 214. As such, when the smart scale 208 is powered on for the first time, the smart scale searches for the preloaded SSID for the provisioning channel 214. If the provisioning channel 214 is located by the smart scale 208, the smart scale 208 connects to the provisioning channel 214. The smart scale 208 then communicates the public key associated with the smart scale 208 to the provisioning service 202 via the provisioning channel 214. Because the provisioning service 202 has pre-prepared a configuration payload for the customer 206 based on the public key associated with the smart scale 208, the provisioning service 202 transmits the encrypted configuration payload to the smart scale 208. The configuration payload includes configuration information (e.g., SSID and password) to connect to the Wi-Fi channel 212, which is not constrained relative to the provisioning channel 214. As such, the smart scale 208 decrypts that configuration payload, configures one or more device parameters based on the configuration payload (e.g., Wi-Fi channel 212 configuration information), connects to the Wi-Fi channel 212, and then receives larger additional configuration payloads, which may include firmware updates, applications, user data, etc.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Smith-Securus to include these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide provisioning of a connection using SSID profile/configuration that is applicable for a particular device. The channel would be available for use for the first time the device is powered on / used by a user to connect to a network including Internet. Once a connection is made to the network further communications would no longer use the temporary/single use channel. As well-known in the art the encryption would enable utilizing a cryptographic protocol designed to provide communications security over a computer network (please refer to above paragraphs. As seen in the above paragraphs Contenti not only teaches the relied upon limitation, but also discloses most of the overlapped limitations that are disclosed by Smith-Securus).
Conclusion
The amended limitations, customized connection PPSSID that is individualized, is not invented by the Applicant, rather it is well-known in the art. For example,
Soave 20180035248 personal ssid network connection is customized for a user and a single user device, with internet(public), add figure, para 33, 34, 36,

    PNG
    media_image2.png
    659
    484
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    673
    456
    media_image3.png
    Greyscale
 
Cohen et al., 20180234848, discloses these well-known limitations, para 6, claims 2-4.
GUPTA et al., WO 2018118150 A1, discloses these well-known limitations, para 88, 102, 117

HOSODA JP 2017188951 A, discloses these well-known limitations, page 7, last paragraph – third paragraph, page 8.
SUZUKI et al., JP 2020137004 A, discloses these well-known limitations, fourth last paragraph, page 14, third last paragraph, page 14.
JP 6853742 B2, discloses these well-known limitations, third last paragraph, page 9.
BRADISH 20190014532, discloses these well-known limitations, abstract/NOVELTY. 
Gillum et al., 20190287377, discloses these well-known limitations, para 70
KITAGAWA  et al., JP 2020098456 A, discloses these well-known limitations, first paragraph, page 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496